Exhibit 99.1 September 27, 2012 Elsinore Services, Inc. Mr. Arne Dunhem President, Chief Executive Officer, and Chairman of the Board RE:Board Resignation Dear Arne, Please let this letter serve as my formal resignation as a member of the board of directors for Elsinore Services, Inc. effective immediately.My resignation is due to the following reasons: · Since the inception of Elsinore Service, Inc. I have never been able to devote any time to the company. · Other than the original incorporation documents, I have never reviewed or signed any documents related to the company. · I have never been involved in any decisions related to the company’s filings, management reports, operations, board reports, or tax filings. Mason Media Group, LLC remains a shareholder and we would expect to start to receive any other information a shareholder is entitled to. I wish success with the development of Elsinore Service, Inc. Sincerely, /s/ William Todd Mason William Todd Mason Chairman and Chief Executive Officer Mason Media Group, LLC Mason Media Group, LLC | 4201 Connecticut Avenue, NW | Suite 407 | Washington, DC 20008 P: 202.775.0086 | F: 202.552.5779 | Email: info@masonmediagroup.com
